EXHIBIT 10.1

Amendment No. 2 to

Consulting Agreement

This Amendment No. 2 (this “Amendment No. 2”) to that certain Consulting
Agreement dated June 20, 2006, as amended on December 20, 2006 (as so amended,
the “Consulting Agreement”), by and among BioLargo, Inc. (the “Company”,
formerly known as NuWay Medical, Inc.) and Kenneth Reay Code (“Code”).
Capitalized terms used herein without definitions shall have the same meanings
as defined in the Consulting Agreement.

1. The Parties agree that the termination of the Consulting Agreement shall be
extended from March 31, 2007 the first to occur of (i) June 30, 2007 or (ii) the
date Code and IOWC Technologies, Inc. consummate their sale to the Company, or
to any person or entity owning, owned by, controlled by or under control with
the Company, of certain assets, including two U.S. patents and related
intellectual property.

2. Except as further modified by this Amendment No. 2, the Consulting Agreement
is, and remains, in full force and effect in accordance with its terms.

In Witness Whereof, the Parties have executed this Amendment No. 2 as of
March 30, 2007.

 

BIOLARGO, INC.     CONSULTANT By:  

/s/ Dennis Calvert

    By:  

/s/ Kenneth Reay Code

  Dennis Calvert, President       Kenneth Reay Code